 Case: 1:18-cv-06133 Document #: 474 Filed: 05/06/21 Page 1 of 10 PageID #:13687




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 LIION, LLC,                                             CASE NO. 1:18-CV-06133

                   Plaintiff,                            JUDGE MARY M. ROWLAND

            vs.                                          MAGISTRATE JUDGE YOUNG B. KIM

 VERTIV GROUP CORPORATION, et al.,

                   Defendants.




    DEFENDANTS VERTIV GROUP CORPORATION, VERTIV CORPORATION,
    AND LIEBERT CORPORATION’S RESPONSE TO PLAINTIFF LIION, LLC’S
            STATEMENT OF ADDITIONAL UNDISPUTED FACTS

       In accordance with Local Rules 56.1(c)(2) and 56.1(e), Defendants Vertiv Group

Corporation, Vertiv Corporation, and Liebert Corporation (collectively, “Vertiv”) hereby submit

their response to Plaintiff LiiON, LLC’s (“LiiON”) statement of additional undisputed facts

(“SOAF”) as follows:

       1.
             Vertiv’s Answer ¶ 47. (Dkt. 140).
RESPONSE: Vertiv disputes that the cited pleading establishes that

                                                           (emphasis in original). (See Dkt. 140

¶ 47.) In its Answer, Vertiv admitted only that “LiiON built a UL Listed system,” and denied all

remaining allegations in Paragraph 47 of LiiON’s Second Amended Complaint. (Id.)

Because LiiON fails to cite any record evidence supporting SOAF ¶ 1 in violation of Local Rule

56.1(d)(2), SOAF ¶ 1 should be disregarded.

       2.
        Vertiv’s Answer ¶ 56 (Dkt. 140).
RESPONSE: Vertiv does not dispute SOAF ¶ 2.
Case: 1:18-cv-06133 Document #: 474 Filed: 05/06/21 Page 2 of 10 PageID #:13688
Case: 1:18-cv-06133 Document #: 474 Filed: 05/06/21 Page 3 of 10 PageID #:13689
Case: 1:18-cv-06133 Document #: 474 Filed: 05/06/21 Page 4 of 10 PageID #:13690
Case: 1:18-cv-06133 Document #: 474 Filed: 05/06/21 Page 5 of 10 PageID #:13691
Case: 1:18-cv-06133 Document #: 474 Filed: 05/06/21 Page 6 of 10 PageID #:13692
Case: 1:18-cv-06133 Document #: 474 Filed: 05/06/21 Page 7 of 10 PageID #:13693
Case: 1:18-cv-06133 Document #: 474 Filed: 05/06/21 Page 8 of 10 PageID #:13694
Case: 1:18-cv-06133 Document #: 474 Filed: 05/06/21 Page 9 of 10 PageID #:13695
 Case: 1:18-cv-06133 Document #: 474 Filed: 05/06/21 Page 10 of 10 PageID #:13696




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2021 a copy of the foregoing Defendants Vertiv Group

Corporation, Vertiv Corporation, and Liebert Corporation’s Response to Plaintiff Liion, LLC’s

Statement of Additional Undisputed Facts was filed electronically. Notice of this filing will be

sent by operation of the Court’s electronic filing system to all parties indicated on the electronic

filing receipt. Parties may access this filing through the Court’s system.



                                                  /s/ J. Erik Connolly
                                                  Counsel for Defendants Vertiv Group
                                                  Corporation, Vertiv Corporation and Liebert
                                                  Corporation
